 


109 HR 4346 IH: To designate the facility of the United States Postal Service located at 122 South Bill Street in Francesville, Indiana, as the 
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4346 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Buyer (for himself, Mr. Souder, and Mr. Chocola) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 122 South Bill Street in Francesville, Indiana, as the Malcolm Melville ‘Mac’ Lawrence Post Office. 
 
 
1.Malcolm Melville Mac Lawrence Post Office 
(a)DesignationThe facility of the United States Postal Service located at 122 South Bill Street in Francesville, Indiana, shall be known and designated as the Malcolm Melville Mac Lawrence Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Malcolm Melville Mac Lawrence Post Office. 
 
